DETAILED ACTION
This Office Action is in response to an application filed on October 10, 2019, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for benefit from U.S. Provisional Application No. 62/744,437, filed on October 11, 2018.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Remark(s)
Applicant is encouraged to contact the undersigned Examiner to discuss potential avenues for advancing prosecution of the instant application.  

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 twice recites, “the enrollment challenge”.  
It appears that the claim should recite, “the first enrollment challenge”.  
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 16/560,502.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Claim 1 of the instant application and claim 1 of copending Application No. 16/560,502 are both directed to a utilizing a physical-unclonable-function ("PUF") array having a plurality of PUF devices to authenticate a client device to a server.  Both application leverage expected responses to the authentication challenge by retrieving the respective enrollment response corresponding to a first enrollment challenge from a database.  Claim 1 of copending Application No. 16/560,502 however recites the utilization of a first and second asymmetric public key generator ("APKG") associated with the server and client, respectively, whereas claim 1 of the instant application merely recites “a server-generated encryption key”.  Thus, claim 1 of the instant application appears to be broader than claim 1 of copending Application No. 16/560,502, and therefore claim 1 of copending Application No. 16/560,502 anticipates claim 1 of the instant application.  This analysis appears equally applicable for independent claims 11 and 16 of the instant application.  

Claims 2-10, 12-15, and 17-20 are each dependent from one of claims 1, 11, or 16, and are therefore rejected by virtue of that dependency.  

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1 and 11 recite, “the authentication response”.  
There is insufficient antecedent basis for this element in the claim(s).  

Claims 2-10 are each dependent from claim 1, and claims 12-15 are dependent from claim 11, and are therefore rejected under the same rationale.  

Claim 16 recites, “the client-generated encryption key”.  
There is insufficient antecedent basis for this element in the claim(s).  

Claims 17-20 are each dependent from claim 16, and are therefore rejected under the same rationale.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Cambou, Bertrand Francis, U.S. Pub. No. 2018/0129801
Van Der Sluis, et al., U.S. Pub. No. 2017/0310489
Wallrabenstein, et al., U.S. Pub. No. 2018/0351754

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
August 14, 2021